—Order, Supreme Court, New York County (Ira Gammerman, J.), entered November 14, 1994, which granted a motion by certain defendants for partial summary judgment dismissing the first and second causes of action in the first amended complaint, and granted a cross motion by certain other defendants for summary judgment dismissing the first amended complaint as against them, unanimously reversed, on the law, and the motions for summary judgment denied, with costs.
Issues of fact are present as to when claims under Judiciary Law § 487 and for fraud accrued. Issues of fact are also present regarding an agency relationship (First Natl. Bank v Koriba, Inc., 89 AD2d 713). Further, issues exist concerning the remedies which would have been available to plaintiffs had they been aware of the true relationship between several of the defendants. All of the foregoing require a trial for their resolution. Concur—Rosenberger, J. P., Ross, Asch and Tom, JJ.